Title: To Thomas Jefferson from Richard Rush, 9 October 1821
From: Rush, Richard
To: Jefferson, Thomas


Dear sir.
London
October 9. 1821.
I received on the 26th of last month your favor of the 14th of August, and have had great pleasure in attending to the commissions which it entrusted to me. Law books being very costly, Thomas’s edition of Coke Littleton is set down at £4.. 4, though but three volumes. Rapins history, in fifteen, may be had for £2. 12. It is therefore my intention to send you for the present, only these two works, which will about call for the unexpended balance in my hands, it appearing to be your wish, that I should not at this time go farther. I have requested Col: Aspinwall to ship them off for Norfolk, or Richmond, or Baltimore, should a vessel be likely to offer for either of these ports within two or three weeks from this date; but otherwise to let them go by the first ship for New York, as the winter will be advancing fast. They will be in a box, addressed to you as before, and consigned to the collector of the port.Mr Blatterman had left his former residence, but I had no difficulty in tracing him to the house to which he had removed. I addressed a note to him, and it appeared to me that it would be best to enclose him an extract of that part of your letter which had relation to his engagement for the University, and this I ventured upon doing. A copy of his reply is enclosed herewith, which I hope may prove satisfactory to the visitors. I have, in addition, had a personal interview with him, in the course of which he manifested the same zeal in the object proposed to him, that his note bespeaks. Permit me to repeat, that as long as I remain here, I shall be gratified in being at the call of the visitors, if I can prove useful to them in any way in this quarter.I sincerely rejoice to find that the Missouri question is lulled, and trust that it is never again to be agitated in any shape. When we look at our “peaceable and plain-sailing country” (one of its best eulogiums) through the vista of this distance, perhaps we see but the more strikingly all the good which hangs upon our union, and all the evil which awaits our separation. Europe has entered upon the work of constitution-making, and it will probably cost her ages of blood to learn as much as we know about it. How lamentable, should we throw away our experience.By the last advices from the continent, it would seem that the question between Russia and the Turks is not yet considered as finally settled. Here the prevailing opinion, as far as I can gather it, continues to be, that the peace of the world will not at present, or first, be disturbed in that quarter.I beg to renew to you, dear sir, the strongest assurances of respect and attachment.Richard Rush.Since finishing my letter, I have received a second note from Mr Blatterman, dated yesterday, a copy of which is also enclosed.R. R.—